In re Brown, Claude; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Lafourche, 17th Judicial District Court, Div. “D”, No. 28624.
Granted. The district court is ordered to appoint counsel and conduct an evidentiary hearing at which relator will have the opportunity to present testimony of witnesses and other evidence to establish, if he can, that there existed a plea bargain guaranteeing parole release after eleven years conditioned on good behavior or that although there was no actual plea bargain, he was justified in his belief in such a bargain and pleaded guilty in part because *957of that justifiable belief. The claim raised in this writ application has been presented to the district court in a writ application filed there in 1988 which is still pending.